Name: Commission Regulation (EC) No 51/2000 of 10 January 2000 amending Commission Regulation (EC) No 1040/1999 adopting a protective measure applying to imports of garlic originating in China
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  plant product;  international affairs
 Date Published: nan

 Avis juridique important|32000R0051Commission Regulation (EC) No 51/2000 of 10 January 2000 amending Commission Regulation (EC) No 1040/1999 adopting a protective measure applying to imports of garlic originating in China Official Journal L 006 , 11/01/2000 P. 0018 - 0018COMMISSION REGULATION (EC) No 51/2000of 10 January 2000amending Commission Regulation (EC) No 1040/1999 adopting a protective measure applying to imports of garlic originating in ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 31(2) thereof,Whereas:(1) Commission Regulation (EEC) No 1859/93 of 12 July 1993 on the application of the system of import licences for garlic imported from third countries(3), as amended by Regulation (EC) No 1662/94(4), stipulates that the release for free circulation in the Community of garlic imported from third countries is subject to the presentation of import licences.(2) The fourth indent of the first subparagraph of Article 5(1) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(5), as last amended by Regulation (EC) No 1127/1999(6), lays down that "a licence shall not be required and may not be produced for the purposes of operations relating to quantities such that the amount of the security for the corresponding licence would be EUR 5 or less".(3) Article 1 of Commission Regulation (EC) No 1040/1999 of 20 May 1999 adopting a protective measure applying to imports of garlic originating in China(7), as last amended by Regulation (EC) No 2555/1999(8), lays down the conditions for issuing import licences for garlic originating in China for the period 1 June 1999 to 31 May 2000.(4) It is necessary to prevent possible abuse of the above provisions of Regulation (EEC) No 3719/88 by regular and repeated imports of small quantities of garlic from China which combine to circumvent the aim of this protective measure. To this end, the fourth indent of the first subparagraph of Article 5(1) of Regulation (EEC) No 3719/88 should not apply to releases for free circulation of garlic originating in that country,HAS ADOPTED THIS REGULATION:Article 1The following paragraph 4 is added to Article 1 of Regulation (EC) No 1040/1999: "4. The fourth indent of the first subparagraph of Article 5(1) of Regulation (EEC) No 3719/88 shall not apply, during the period referred to in paragraph 1, to releases for free circulation of garlic originating in China."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 170, 13.7.1993, p. 10.(4) OJ L 176, 9.7.1994, p. 1.(5) OJ L 331, 2.12.1988, p. 1.(6) OJ L 135, 29.5.1999, p. 48.(7) OJ L 127, 21.5.1999, p. 10.(8) OJ L 275, 26.10.1999, p. 11.